DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 10, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura Toshio (WO 2017/051572A1 further referred to as Nishimura).
As to claim 1, Nishimura teaches a resonator (fig 10) comprising:
a vibrating section (120) configured to vibrate in a contour vibration mode (“Due to the expansion and contraction of the piezoelectric thin film F3, the vibration unit 120 performs contour vibration in the X-axis direction);
a frame (140) that surrounds at least a portion of the vibrating section; and
a supporting section (111Ad and 111Bd) extending along a first direction and connecting the vibrating section to the frame,
wherein the vibrating section includes a through hole (a through hole is formed which creates the connecting arms, see image below) that extends in a second direction perpendicular to the first direction to define a coupling section (111Aa and 111Ba) that is disposed between the through hole and the supporting section, and





    PNG
    media_image1.png
    585
    478
    media_image1.png
    Greyscale



As to claim 3, Nishimura teaches wherein the vibrating section includes a plurality of vibration regions (side 121a with E1b and other side 121b with E1a),
and each of the vibration regions is configured to vibrate in an opposite phase to a phase in which a neighboring vibration region vibrates (fig 6A, “in the vibration unit 120, the displacement 
As to claim 4, Nishimura teaches an even number of vibration regions (two regions, the left and right side 121a and 121b) that is greater than or equal to two.
As to claim 6, Nishimura teaches wherein the through hole is disposed in the vibration region that is connected to the supporting section (within the region connecting to 111Ad and 112Bd).
As to claim 7, Nishimura teaches, wherein a center line of the supporting section in the second direction coincides with a center line of the through hole in the vibration region connected to the supporting section in the second direction (the through hole lines up with the supporting section).
As to claim 10, Nishimura wherein the through hole comprises a rectangular shaped slit (as seen in fig 10 image).
As to claim 14, Nishimura teaches a resonator (fig 10) comprising:
a vibrating section (120) configured to vibrate in a contour vibration mode (“Due to the expansion and contraction of the piezoelectric thin film F3, the vibration unit 120 performs contour vibration in the X-axis direction);
a frame (140) that surrounds at least a portion of the vibrating section; and
a supporting section (111Ad and 111Bd) extending along a first direction and connecting the vibrating section to the frame,
wherein a through hole is disposed in the vibrating section and has elongated shape extending in a second direction perpendicular to the first direction (a through hole is formed which creates the connecting arms, see image above in claim 1 rejection), such that the coupling section (111Aa and 111Ba) is disposed between the through hole and the supporting section, and

As to claim 16, Nishimura teaches, wherein the vibrating section includes a plurality of vibration regions, and each of the vibration regions is configured to vibrate in an opposite phase to a phase in which a neighboring vibration region vibrates, (side 121a with E1b and other side 121b with E1a),
and each of the vibration regions is configured to vibrate in an opposite phase to a phase in which a neighboring vibration region vibrates (fig 6A, “in the vibration unit 120, the displacement direction in the X-axis direction is reversed about the center line CY along the Y-axis direction of the vibration unit 120. Further, the displacement in the X-axis direction in the node generators 130A and 130B is reversed around the center line CY”)
wherein the vibrating section comprises an even number of vibration regions (two regions, the left and right side 121a and 121b)  that is greater than or equal to two.
As to claim 18, Nishimura teaches wherein the through hole is disposed in the vibration region that is connected to the supporting section (within the region connecting to 111Ad and 112Bd).
As to claim 19, Nishimura teaches, wherein a center line of the supporting section in the second direction coincides with a center line of the through hole in the vibration region connected to the supporting section in the second direction (the through hole lines up with the supporting section).
As to claim 20, Nishimura teaches a resonance device comprising: the resonator according to Claim 1; and a lid unit having upper (30) and lower substrates (20) that hold the resonator therebetween.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura.
	As to claim 2, this claim is dependent on claim 1 the rejection of which is discussed above. 
Nishimura does not explicitly teach a ratio of the length of the through hole extending in the second direction to the length of the coupling section extending in the first direction is at least six to one. 
Nishimura does teach the through hole seen in fig 10 in the second direction is substantially larger than the length of the coupling section in the first direction (the hole extended in the 121a and 121b direction is much longer than 111Aa/111Ba extending in the up/down direction).  It would have been obvious to a person of ordinary skill in to adjust such a ratio as it would be mere matter of design choice to choosing a user desired values to meet a user desired size.  As such it would have been obvious to a person of ordinary skill in the art at before the filing of the invention to modify the resonator of Nishimura with user desired ratio as doing so would be mere matter of design choice to choosing the resonator characteristics and size of a user desired value.
As to claim 11, Nishimura teaches forming a through hole (seen in fig 10).  IT would be obvious to make the through hole an oval shape as doing so would be a mere matter of design choice to choosing a user desired shape for the through hole taught in Nishimura.
	As to claim 15, Nishimura teaches the through hole seen in fig 10 in the second direction is substantially larger than the length of the coupling section in the first direction (the hole extended in the .  
Allowable Subject Matter
Claims 5, 8, 9, 12, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849